Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, 17, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann et al (US 2013/0076462 A1) in view of Ikegame (US 2002/0171413 A1).

Regarding independent claim 1, Gassmann et al discloses a reluctance actuator (see title and figures 1-7) including:
a magnetizable stator (the elements 1 and 7); 
at least one coil (the elements 4 and 5), which that is configured for generating to generate a magnetic field in the stator (see magnetic field in the stator 1 and 7);
 yoke (the element 8) configured to at least partially close the magnetic flux of the stator (see Fig. 1, closed magnetic flux shown with the elements 1, 7 and 8);
wherein the yoke is configured as a movable element that is configured to perform lifting/tilting movements (see the element 8 in Figs. 1-3);
a housing (housing/casing that houses the actuator shown in Figs. 4 and 5) of the reluctance actuator (actuator shown in Figs. 1-3), and
at least one bending element (element 9 shown in Figs. 4 and 5) wherein the movable element is movably connected to arranged on the housing (housing/casing that houses the actuator shown in Figs. 4 and 5) of the reluctance actuator by means of the at least one bending element (9).

Gassmann et al is silent on a control device for the movable element, wherein a tilt angle of a deflection of the movable element is controlled by the control device.

Ikegame discloses a control device (Fig. 3, position sensitive detector PSD) for the movable element, wherein a tilt angle of a deflection of the movable element is controlled by the control device (see para [0078]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to provide a control device as taught by Ikegame for the purpose of controlling tilt angle of a deflection of the movable element as being motivated to minimize variable misalignment of beams.

Regarding claim 2, the reluctance actuator according to claim 1, wherein the stator comprises a permanently magnetic region (6).

Regarding claim 3, the reluctance actuator according to claim 2, wherein a cross section of the stator is configured as an E shape along at least one axis with two outer and one inner pole pieces (see Figs. 1-3, combined 1 and 7 is in E shape).

Regarding claim 4, the reluctance actuator according to claim 3, wherein the stator has an E-shaped cross section along two axes, the two axes forming a specific angle relative to one another respectively (see Figs 1-3).

Regarding claim 5, the reluctance actuator according claim 3, wherein the at least one coil comprises a coil axis, the coil axis being is substantially perpendicular to a deflection direction of the movable element (see Figs. 1-3, the elements 4 and 5, same arrangement as present invention as shown in Fig. 1a).

Regarding claim 6, the reluctance actuator according to claim 4, wherein a first inner pole piece (7) of the E-shaped stator along a first axis (along the element 7) of the two axes is identical to a second inner pole piece (a portion in the element 1 disposed between 7 and 3) along a second axis (along the element 1) of the two axes.

Regarding claim 7, the reluctance actuator according to claim 3, wherein the permanently magnetic region (6) is located arranged on the inner pole piece (7) of the E-shaped stator.

Regarding claim 8, the reluctance actuator according to claim 7, wherein the permanently magnetic region (6) is located arranged in a transitional area of a region connecting the pole pieces (7) of the E-shaped stator (see Figs. 1-3).

Regarding claim 13, the reluctance actuator according to claim 1, wherein the movable element and the bending element are formed as one piece (see Figs 1-3, the elements 8 and 9).

Regarding claim 17, the reluctance actuator according to claim 1, wherein the movable element is separated from the stator by means of at least one air gap (see gap between the movable element and the stator in Figs. 1-3).

Regarding 33, the reluctance actuator according to claim 4, wherein the angle between the two axes is 90° (horizontal 1 is perpendicular to vertical 7).

Regarding claim 34, the reluctance actuator according claim 5, wherein the stator (see 2 and 3) is at least partially located inside the coil (4 and 5, respectively).

Regarding independent claim 29, Gassmann et al discloses an actuator system, comprising: 
a non-magnetic housing (Figs. 4 and 5, insulator body 14, see para [0017]): and a reluctance actuator (Figs. 1-3), including: 
a magnetizable stator (elements 1 and 7);
at least one coil (4, 5) that is configured to generate a magnetic field in the stator;and
a yoke (8) configured to at least partially close the magnetic flux of the stator, 
wherein the yoke is configured as a movable element that is configured to
perform lifting/tilting movements (Figs. 1-3), 
at least one being element (element 9 shown in Figs. 4 and 5), wherein the movable element is movably connected to the non-magnetic housing (housing/casing that houses the actuator shown in Figs. 4 and 5) of the reluctance actuator by the at least one bending element (9),
wherein the reluctance actuator is at least located in the non-magnetic housing (housing/casing that houses the actuator shown in Figs. 4 and 5).

Gassmann et al is silent on a control device for the movable element, wherein a tilt angle of a deflection of the movable element is controlled by the control device.

Ikegame discloses a control device (Fig. 3, position sensitive detector PSD) for the movable element, wherein a tilt angle of a deflection of the movable element is controlled by the control device (see para [0078]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to provide a control device as taught by Ikegame for the purpose of controlling tilt angle of a deflection of the movable element as being motivated to minimize variable misalignment of beams.

Claims 10-12, 15, 18-21, 26, 27, 32, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann et al in view of Ikegame as set forth above, and further in view of Hatam-Tabrizi et al (US 6,828,698 B2).

Regarding claims 11 and 38, the prior art discloses the claimed invention as set forth above except for wherein the at least one bending element is made of aluminum and/or of titanium.  
Hatam-Tabrizi et al discloses the bending element that is made of aluminum (column 4, lines 39-46).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before effective filing date to make the bending element made of aluminum for the purpose of increase the fatigue strength when in operation due to its durability.

Regarding claim 10, the reluctance actuator according to claim 1, wherein the bending element (Hatam-Tabrizi et al, Fig. 13 gimbal) has an inner region (323) and an outer region (320) and at least two suspensions (see suspensions shown between 320 and 323), wherein the inner and outer regions are connected to each other via the at least two suspensions (see Fig. 13).

Regarding claim 12, the reluctance actuator according to claim 10, wherein the movable element is directly connected to the at least one bending element (Gassmann et al, Figs. 1-3, the elements 8 and 9 are directly connected to each other).

Regarding claim 15, the reluctance actuator according to claim 1, wherein the bending element or the movable element are at least partially mirror-coated (Hatam-Tabrizi et al, column 3, lines 13-15).

Regarding claim 18, the reluctance actuator according to claim 1, wherein the stator comprises four outer pole pieces, wherein one coil each is arranged at either two of the four pole pieces arranged opposite to each other, wherein the at least one coil includes first and second coils, the first and second coils located on first and second respective pole pieces of the four pole pieces, wherein the first and second pole pieces are opposite one another (Hatam-Tabrizi et al, Figs. 7A-8).

Regarding claim 19, the reluctance actuator according to claim 3, wherein the stator is laminated (Hatam-Tabrizi et al, column 3, lines 13-15).

Regarding claim 20, the reluctance actuator according to claim 19, wherein only the outer pole pieces of the stator are made of multiple insulating layers (Grassmann et al, para [0017], lines 3-8).

Regarding claim 21, the reluctance actuator according to claim 3, characterized in that wherein the inner pole piece of the stator is cylindrical (Gassmann et al, see Fig. 6, stator is cylindrical).

Regarding claim 26, the reluctance actuator according to claim 10, wherein the at least two suspensions include four suspensions with each suspension having first and second fastening points, wherein the first and second fastening points of each suspension are located at the inner region and at the outer region, respectively, of the movable element, each suspension having an angular at an offset of 90° in a peripheral direction relative to neighboring suspensions (Hatam-Tabrizi et al, the variation of the bending element 200 shown in Fig. 1A meets the claimed feature).

Regarding claim 27, the reluctance actuator according to claim 26, wherein a shape of the at least one suspension is substantially at least partially configured in accordance with an outer contour of the inner region and/or the movable element (Hatam-Tabrizi et al, Fig. 1A).

Regarding claim 35, the reluctance actuator according to claim 12, wherein the movable element is directly connected to the inner region of the at least one bending element (Gassmann et al, Figs. 1-3, see 7 and 8 are directly connected).


Claims 14, 16, 22-25, 28, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann et al in view of Ikegame as set forth above, and further in view of Lubinski et al (US 2016/0233012 A1).

Regarding claims 14 and 22, Gassmann et al in view of Ikegame discloses the claimed invention as set forth above except for the yoke is ferromagnetic.  
Lubinski et al discloses an electromagnetic actuator that having yoke is ferromagnetic (paras [0039], [0048]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make yoke with steel as taught by Lubinski et al for the purpose of manufacturing durable yoke that’s weather resistant and corrosion resistant.

Regarding claim 16, the reluctance actuator according to claim 3, further comprising a mounting device (Lubinski et al, Fig. 3, the element 316) mounting device may include at least one bearing, a ball bearing, a point bearing in the form of a tip made of a material including hard metal or sapphire, or in the form of a bending beam (para [0047]).

Regarding claims 23 and 36, the reluctance actuator according to claim 1, wherein the yoke is made of steel (Lubinski et al, paras [0039], [0048]).

Regarding claims 24 and 25, Gassmann et al in view of Ikegame, and further in view of Lubinski et al discloses the claimed invention as set forth above except for the movable element is configured as a circular, elliptical, or star-shaped disc, that is symmetrical along at least one axis.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date make the movable element that is configured as a circular, elliptical, or star-shaped disc, that is symmetrical along at least one axis, since such a modification would have involved a mere change in the shape, a changing in shape is generally recognized as being within the level of ordinary skill in the art, as being motivated to make desired shapes.

Regarding claim 28, the reluctance actuator according to claim 1, wherein the yoke forms a substantially lateral outer termination of the actuator (Gassmann et al, see Figs. 1-3, the element 8).

Regarding claim 30, the actuator system according to claim 29, further comprising a feedback and control device that is arranged at and connected to the reluctance actuator and configured to control for controlling the movement of the movable element about at least one axis (paras [0036], [0098], [0099], [0103], [0108], [0109]).

Regarding claim 31, the actuator system according to claim 30, wherein the feedback and control device includes further comprises a position measuring device unit, particularly an angular position measuring unit, a current amplifier unit or voltage amplifier unit, and/or an output current measuring unit (paras [0036], [0098], [0099], [0103], [0108], [0109]).

Regarding claims 32 and 39, the method of performing lifting/tilting movements of a movable element  of a reluctance actuator comprising the steps of controlling and generating are inherently met by the disclosure of the prior art.

Regarding claim 37, the reluctance actuator according to claim 16, wherein the mounting device is a bending beam (Gassmann et al, Figs. 1-3, the element 8 is a bending beam) configured to be located centrally to the inner pole piece of the stator (see Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/4/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872